DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed Sep. 16, 2021.
Claims 20 and 21 have been withdrawn.
Claims 1-19 have been examined.
Claims 1-19 are pending.

Response to Arguments
With respect to Claim Rejections – Double Patenting
Applicant’s arguments with respect to Double Patenting have been considered. The Examiner, however, respectfully disagrees. Therefore this ground of rejection is maintained.

With respect to Claim Rejections - 35 USC § 101
The applicant arguments with respect to 35 USC § 101 rejection are persuasive. Therefore claims 1-19 are not rejected under 35 USC § 101 and 35 USC § 101 rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 112(a)
Applicant’s amendments to the claims failed to overcome this ground of rejection.  Accordingly, the previous rejection is withdrawn. Therefore this ground of rejection is maintained.
Claim 1 recites, “constructing a licensable product … based on evaluating each LPSG to determine any common target elements of any license model to link the LPSG” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the evaluating each LPSG is performed. The originally-filed specification discloses, see paragraph [00122], “In step 814, a licensable product constellation graph (LPCG) is constructed by evaluating each LPSG to determine whether they share common target elements for the same license model. In doing so, the target elements can be considered in unison to accurately determine an equivalent license unit cost. Moreover, doing so reduces any redundant nodes in the LPCG. In particular, any target elements of the same license model in different LPSGs are consolidated into a group referred to as a target element set. Accordingly, the LPCG has an array of target element sets formed collectively from each license model of each LPSG.” However, the originally-filed specification fails to disclose how the evaluating each LPSG is performed. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims 2-19.

With respect to Claim Rejections - 35 USC § 112(b)
Applicant’s amendments to the claims have overcome this ground of rejection.  Accordingly, the 35 USC § 112(b) rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

For example, claim 1 recites, “constructing a licensable product … based on evaluating each LPSG to determine any common target elements of any license model to link the LPSG” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the evaluating each LPSG is performed. The originally-filed specification discloses, see paragraph [00122], “In step 814, a licensable product constellation graph (LPCG) is evaluating each LPSG is performed. For these reasons, the originally-filed specification fails to adequately describe claim 1 and its dependent claims 2-19.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leemet et al. (US 20150312422 A1) in view of Bertot et al. (US 20190102849 A1) further in view Venna et al. (US 20170236079 A1).

Regarding claim 1: Leemet discloses: A computer-implemented method for determining an equivalent license unit of an enterprise computer system in accordance with a standardized [report]-based framework, the method comprising:
identifying licensable products associated with an enterprise computer system in accordance with a standardized graph-based (e.g., report) framework (Leemet [0015]-[0025], “Adding an additional layer of cost to the enterprise is network accessible software applications, for example, cloud applications and SaaS (Software as a Service) systems. In this case, a company will often buy one or more licenses or seats to allow individuals to access the network accessible software applications at a considerable expense…detection of the network accessible software applications can provide greater clarity in vulnerabilities from a security standpoint. The IT manager/department may need to understand which network accessible software applications are being used and where data is being sent…”), (see also paragraphs [0091], [0150], [0133], [0015]-[0025], [0091] and [0056]);
constructing a licensable product star [report] (LPSG) for each licensable product in accordance with the standardized graph-based framework, […] to identify any license models that have at least one subgraph associated with the at least one of the licensable product (Leemet [0137], “The features identified in the "Group" edition can be accounted for in the "Group" pricing structure. Usage of features identified in the "Professional" pricing would be attributed to the incremental cost of "Professional" level….As one example, if there is an average usage or cost to usage ratio of a particular SaaS program for a given team or group in an enterprise and the standard deviation of these metrics is relatively low, the manager may wish to look at the usage of individuals falling outside particular standard deviations (or portion thereof).…”), (see also paragraphs [0133]-[0137] and Fig. 11 and related text, see also [0056]-[0058], [0061] [0138]-[0141] and [0045]);
constructing a licensable product (LPCG) [Group] in accordance with the standardized graph-based framework based on evaluating each LPSG to determine any common target elements of any license model to link the LPSGs, […] (see paragraphs [0133]-[0137] and Fig. 11 and related text, see also [0138]-[0141], [0045], [0056]-[0058] and [0061]); and
determining an equivalent license unit metric for the license models based on the LPCG (Leemet [0133], “…The features identified in the "Group" edition can be accounted for in the "Group" pricing structure. Usage of features identified in the "Professional" pricing would be attributed to the incremental cost of "Professional" level.” [0139], “Although 97% of users will fall within six standard deviations from average, this may not necessarily denote anything efficient about the process. Rather, if thresholds are set on the basis of the standard deviation being relatively small or relatively small in comparison to the average (mean), flagging users on the low end of usage and also falling outside a threshold value of standard deviations may be likely to reduce costs without sacrificing necessary access to SaaS programs that provides benefit to the enterprise. When the standard deviation of usage is a relatively high percentage of the mean, this would indicate a wide variety of usage within the enterprise or group thereof”), (see paragraphs [0133], [0139]-[0142], [0045], [0047], [0049] and [0053] and Fig. 11 and related text).

Leemet does not specifically disclose: constructing a licensable product constellation graph.
However Bertot discloses:
constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework based on evaluating each LPSG to determine any common target elements of any license model to link the LPSGs, […] (Bertot, [0043]-[0048], “Reports may be broken down by groups and subgroups to achieve required levels of granularity”), see also [0014]-[0016] and [0049] and Fig. 5 and Fig. 8 and related text);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leemet with Bertot to include a well-known function/feature of consolidating data/license and present in graphical format to enhance user experience and visibility.

Additionally, Examiner notes, Bertot further discloses:
constructing a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework to identify any license models that have at least one subgraph associated with the licensable product (See paragraph(s) [0043]-[0048] and Fig. 5 and Fig. 8 and related text);
determining an equivalent license unit metric for the license models based on the LPCG (Bertot [0042], “Allocation creation component 360 allows a user to create allocations for software installations and assign licenses to particular users or devices. Allocation removal component 362 allows removal of licenses previously assigned to user devices. For example, a license may have been assigned to a device and but not be installed thereon. Accordingly, that allocation may be moved to a device that requires a license to address an out of compliance situation”).

Leemet does not specifically disclose: generating a graph-based representation of the enterprise computer system and graph-based representation comprising nodes and edges.

However Venna discloses: 
generating a graph-based representation of the enterprise computer system in accordance with a standardized graph-based framework (Venna [0071], “a graph or map (which we sometimes call an “entity relationship map” or a “business graph”) illustrating third-party and fourth-party relationships among entities can be generated from the graph database. The entity relationship map can be displayed on a graphical user interface.”), wherein the graph-based representation comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph- based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the graph-based representation ([0048], “A database engine associated with a graph database can manage, update, query, and perform other operations with respect to the graph database and nodes and edges stored within the graph database. The database engine also can respond to controls displayed on the graphical user interface and invoked by the user.” [0009], “In general, in an aspect, through an interactive graphical user interface, controls are displayed that can be invoked by a user to obtain information from a graph database. There is a means for storing the graph database including nodes and edges associated with entities or assets of entities and relationships among the entities or assets. There is a means for receiving invocations of the displayed controls and causing a corresponding database query to be applied to the graph database without the user having to formulate or edit the database query. There is a means for graphically displaying nodes and edges that are a result of applying the query to the graph database”), (see paragraphs [0007]-[0009], [0047]-[0049], [0070], [0071], [0073], [0074], [0136] and [0149]).
constructing a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework wherein constructing the LPSG comprises querying the graph-based representation using the graph query language (Venna [0036], “a corporation—and other parties interested in the entities sometimes find it useful to track the complex and multi-tiered relationships that exist among those entities and other entities and to generate graphical representations of the relationships, for example, graphs or maps.” [0005], “In general, in an aspect, through an interactive graphical user interface or an API, controls are displayed that can be invoked by a user to obtain information from a graph database that stores nodes and edges. The nodes and edges are associated with entities or assets of entities and relationships among the entities or assets. The displayed controls enable a user to cause a corresponding database query to be applied to the graph database without the user having to formulate or edit the database query. The nodes and edges that are a result of applying the query to the graph database are displayed graphically.” [0048], “A database engine associated with a graph database can manage, update, query, and perform other operations with respect to the graph database and nodes and edges stored within the graph database. The database engine also can respond to controls displayed on the graphical user interface and invoked by the user.”), (see paragraphs [0005]-[0009], [0036], [0043], [0045], [0048], [0049] and [0072])
wherein the LPCG includes an array of target elements formed collectively from license models of each LPSG, ([0073], “For some nodes that are the result of applying a database query, the entity relationship map can display information about the nodes as text instead of graphically. For example, the contents and related metadata of a selected parent node can be displayed in a table when the parent node is selected by the user.” [0254], “As shown in FIG. 14, a highlighted parent-node 160 is displayed including all contained child-nodes (third-party entities) impacted by all fourth-party node connections. A table 162 is displayed showing the number and % of impacted assets.” [0260], “When the user invokes the 4.sup.th parties button, she is presented with the page 360 shown in FIG. 20. Initially there is a list of all of the entities that are in the portfolio, but the (hidden) query of the graph database that produced the information displayed on FIG. 20 can be adjusted indirectly by an easy to use filter feature 362 that enables a choice of a subset of all of the entities in the portfolio. Each entry 364 in the list of portfolio entities identifies the entity by name, gives the number of fourth-party service providers to that entity and identifies the industry to which it belongs. In the right-hand pane 366, information that helps the user to evaluate fourth-party risks is presented in graphical and tabular form.”) and wherein the target elements are linked in a graphical form ([0072], “The user can manipulate the displayed filter controls to alter a database query easily and intuitively without having to formulate or edit the database query in the typical (sometimes cumbersome and formalistic) way. A user can filter the displayed nodes and edges based on one or more characteristics of the nodes or edges in the business graph.”), (see paragraphs [0073], [0254], [0260] and [0072] and Fig. 14 and Fig. 15 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leemet and Bertot with Venna to include a well-known database function, such as the graph database including nodes and edges 

Regarding claim 2: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein the equivalent license unit metric is a cost per license unit relative to a baseline license model (Leemet [0020], “a system and method for allocating costs for data usage based on an identification of the detailed usage events”, see paragraphs [0106], [0133], [0047], [0049] and [0053] and Fig. 11 and related text, see also [0133]-[0142]).

Regarding claim 3: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein determining the equivalent license unit metric comprises (see paragraphs [0106], [0133], [0047], [0049] and [0053] and Fig. 11 and related text, see also [0133]-[0142]):
for a license position of a license model:
filtering to include only any licensable products of the LPCG (see paragraphs [0082], [0092], [0095], [0096], [0100] and Fig. 2 and related text);
filtering to include only any target elements of the license model (see paragraphs [0082], [0092], [0095], [0096], [0100] and Fig. 2 and related text); and 
filtering to include a reduced set of target elements (see paragraphs [0082], [0092], [0095], [0096], [0100] and Fig. 2 and related text).

Regarding claim 5: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein constructing the LPCG comprises:
identifying common target elements of any license model in each LPSG (see paragraph(s) [0146]-[0151] and Fig. 12 and related text);
[…] (e.g., reassign) any common target elements into one or more target element sets (See paragraph(s) [0146]-[0151] and Fig. 12 and related text).

Leemet does not specifically disclose: consolidating any common target elements.
However Bertot discloses:
 consolidating any common target elements into one or more target element sets (Bertot, [0043]-[0048], “Reports may be broken down by groups and subgroups to achieve required levels of granularity”, see also paragraphs [0014]-[0016] and [0048]-[0049] and Fig. 5 and Fig. 8 and related text);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Leemet with Bertot to include a well-known function/feature of consolidating data/license and present in graphical format to enhance user experience and visibility.

Regarding claim 6:
Leemet further discloses: The computer-implemented method of claim 1 further comprising: 
responsive to determining that an LPSG lacks any terminal target element nodes, determining that its licensable product cannot be licensed properly for the enterprise computer system (see abstract, paragraphs [0054], [0129]-[0131], [0145] and [0153] and Fig. 10 and related text, see also [0145]-0153]):

Regarding claims 7: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: 
determining that any license model lacks any target element and is not a baseline license model such that the license model cannot be compared to a baseline license model (see paragraphs [0135]-[0137] and Fig. 11 and related text, see also [0145]-0153]):

Regarding claim 8: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: excluding any failed licensable product or license model from determining the equivalent license unit metric (see abstract, paragraphs [0054], [0143] and [0145]):

Regarding claim 9:
Leemet further discloses: The computer-implemented method of claim 1 further comprising: giving a user an option to exclude any failed licensable product or failed license model from determining the equivalent license unit metric (see abstract, paragraphs [0054], [0143] and [0145], see also see also [0145]-0153]).

Regarding claim 10: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by: determining that a license model is a baseline license model (see paragraphs [0015]-[0025], [0091], [0133], [0150] and [0056]and Fig. 10 and Fig. 11).

Regarding claim 11: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: 
determining a licensable coverage of the enterprise computer system by:
determining that a license product lacks any a baseline license model and is thereby a failed licensable product (see abstract, paragraphs [0054], [0143] and [0145]); and 
automatically excluding the failed licensable product from determining the equivalent license unit metric (see abstract, paragraphs [0054], [0091], [0133], [0143], [0145] and [0150], see also [0145]-0153]).

Regarding claim 12: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by (see paragraphs [0015]-[0025], [0091], [0133], [0150] and [0056] and Fig. 10 and Fig. 11): 
evaluating each license model to determine whether it has any target element nodes (see paragraphs [0015]-[0025], [0091], [0133], [0150] and [0056] and Fig. 10 and Fig. 11).

Regarding claim 13: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by:
evaluating an LPSG to determine whether it has any target elements (see paragraph(s) [0133][0137] and [0146]-[0151] and Fig. 11 and Fig. 12 and related text).

Regarding claim 14: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein an LPSG is generated for each identified licensable product (see paragraphs [0133]-[0135] and [0144] and Fig. 11 and related text).

Regarding claim 15: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 14, wherein each LPSG is evaluated in isolation to reduce complexity of the standardized graph-based framework (see paragraphs [0081]-[0083] and [0133] and Fig. 11 and Fig. 12 and related text).

Regarding claim 16: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 14, wherein each LPSG has a licensable product that is connected to a license model, and each license model that is not a baseline license model is connected to at least one target element (see abstract, paragraphs [0015], [0061], [0108], [0119] and [0133]).

Regarding claim 17: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising: 
evaluating any target elements in unison to determine the equivalent license unit metric (see paragraphs [0044], [0147]-[0148] and [0150] and Fig. 12 and related text).

Regarding claim 18: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1 further comprising, prior to determining the equivalent license unit metric: 
filtering redundant target elements such that each group of redundant target elements is only counted once for a license model (see paragraphs [0082], [0095]-[0096], [0106] and [0108] and Fig. 6 and Fig. 7 and related text).

Regarding claim 19: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein the equivalent license unit metric is a license unit cost determined as a baseline total license cost divided by a license position of the enterprise computer system (see abstract, claim 15, paragraphs [0058], [0061] and [0139]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leemet et al. (US 20150312422 A1) in view of Bertot et al. (US 20190102849 A1) in view of Behar et al. (US 20150082443 A1) further in view Venna et al. (US 20170236079 A1).

Regarding claim 4: Leemet, Bertot and Venna, discloses as shown above.
Leemet further discloses: The computer-implemented method of claim 1, wherein each LPSG comprises:
a hub node that represents a licensable product (see paragraphs [0079]-[0081], [0129]-[0130], [0133]-[0135] and Fig. 1, Fig. 10 and Fig. 11 and related text); 
a plurality of intermediate nodes connected to the hub node, wherein each intermediate node represents a license model (see paragraphs [0079]-[0081], [0129]-[0130], [0133]-[0135] and Fig. 1, Fig. 10 and Fig. 11 and related text); and

Leemet doesn’t explicitly discloses the following. However Bertot discloses: a plurality of terminal nodes connected to the plurality of intermediate nodes, wherein each terminal node represents a target element, and any target element that is associated with a plurality of license models is represented with different instances of the target element that are each directly connected to a respective one of the plurality of license models (Behar [0017], “Run-time dependencies may be found in source code by checking all defined identifiers in an application's source code and matching the identifiers against files which come from source code for software packages that are external to the application. These files are then searched for identifiers from external packages until files are found consisting entirely of either internal symbols or symbols from external packages that have already been searched. In some embodiments, an exemplary method may search the intermediate object code for software files to match the found identifiers with those in the object code to cull out defined symbols that are not actually used in the application's binary”) (see paragraphs [0016]-[0026] and Fig. 1 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Leemet, Bertot and Venna with Behar to include a function of generating a dependency graph for a software product's package code by creating nodes only for software packages upon which run-time code depends and present in graphical format to enhance user experience and visibility.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAHED ALI/Examiner, Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685